Citation Nr: 1752487	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  09-27 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 11, 2007.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967, including service in the Republic of Vietnam, for which he received the Combat Infantry Badge and the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In June 2011, the Board remanded the case, to include the issue of entitlement to a waiver of indebtedness in the amount of $37,179.13, for issuance of a statement of the case (SOC) per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Concerning this, in February 2009, an Agency of Original Jurisdiction (AOJ) denied the Veteran's request for waiver of indebtedness, and the Veteran filed a notice of disagreement in May 2009.  However, the record reflects that an SOC addressing this issue was in fact issued in July 2009, and the Veteran did not timely perfect an appeal.  Therefore, the claim of entitlement to a waiver of indebtedness in the amount of $37,179.13 is no longer on appeal before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

By way of procedural background, the Veteran filed claims for an increase in the disability rating for his service-connected posttraumatic stress disorder (PTSD) and for a TDIU in March 2006.  The May 2007 rating decision denied the Veteran's claims.  Subsequently, in a June 2009 rating decision, the RO increased the rating for PTSD to 70 percent effective from May 6, 2008.  Further, in a September 2010 rating decision, the RO granted the Veteran a TDIU effective May 6, 2008, the same date as the increase to 70 percent for his service-connected PTSD.

In June 2011, the Board issued a decision that denied a rating higher than 30 percent for PTSD prior to December 11, 2007, and granted a 70 percent rating for PTSD from December 11, 2007.  In that decision, the Board determined that the claim of entitlement to a TDIU was as part and parcel of the claim for an increased rating for PTSD, and remanded the issue of entitlement to a TDIU before May 6, 2008.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

As the Veteran's claims for increased ratings were received by VA on March 16, 2006, the rating period on appeal was from March 16, 2005, one year prior to the date of receipt of the increased rating claims.  38 C.F.R. § 3.400(o)(2) (2017).  As such, the rating period for consideration on appeal is from March 2005.

In an October 2011 rating decision, the RO implemented the Board's June 2011 decision by granting a 70 percent rating for PTSD from December 11, 2007 and also granted an earlier effective date of December 11, 2007 for the grant of TDIU.

However, the issue of entitlement to a TDIU prior to December 11, 2007 still remains in appellate status because the TDIU has not been assigned for the entire rating period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board observes that a supplemental statement of the case (SSOC) addressing this issue is necessary prior to the Board's adjudication of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of entitlement to a TDIU for the entire appeal period, including the period prior to December 11, 2007.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

